DETAILED ACTION
Response to Amendment
Applicant’s amendment and Response, submitted January 5, 2021, has been reviewed by the examiner and entered of record in the file.  Accordingly, claims 1, 10, 12 and 27 are amended, claims 7 and 23 are cancelled, and claims 28-31 are newly added.
Claims 1-6, 10, 12-21, 23, 26, 27 and 28-31 are present in the application. 
Groups II-IV (i.e. claims 14-18 and 21) remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Previous Claim Rejections - 35 USC § 112
4.	Claims 1-7, 10, 12, 13, 19, 20, 23 and 26 were previously rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement regarding the genus of compounds encompassed by Formula 1b.
	Applicant’s arguments have been fully considered and in view of the examiner’s amendment (see below) in which the scope of the genus of compounds of Formula Ib is narrowed, the previous written description rejection is withdrawn.

5.	Claims 1-7, 10, 12, 13, 19, 20, 23 and 26 were previously rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement regarding the definition of the bifunctional linkers.   
	Applicant’s arguments have been fully considered and in view of the examiner’s amendment (see below) in which the scope of the genus of compounds of Formula Ib is narrowed, the previous written description rejection is withdrawn.
Previous Claim Rejections - 35 USC § 103
6.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
7.	Claims 1-7, 10, 12, 13, 19, 20, 22, 23 and 26 were previously rejected under 35 U.S.C. 103 as being unpatentable over Pastan et al, U.S. 2004/0018203 A1, in view of Little and Gall, U.S. 2015/0225484 A1, and further in view of Friedman et al. U.S. 2015/0328314 A1. 
	Applicant’s arguments have been fully considered and are persuasive.  The previous obviousness rejection is withdrawn.
EXAMINER’S AMENDMENT
8.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jin Zhu (Reg. No. 62,869) on April 2, 2021.
9.	The application has been amended as follows: 
	(a)	CLAIM 1, line 4, after the term “polymer” please add the following text:
				“wherein the polymer is PEG, and the total 						molecular weight of PEG ranges from 10,000 to 					60,000;”
		       line 7, please delete the text: “derived from”
		       line 14, please delete the text “proteins” and replace with the 						following text: “antibodies or antigen-binding 						portions thereof”
		      line 16, please delete the entire line.
	(b)	CLAIM 4, please CANCEL without prejudice or disclaimer.
	(c)	CLAIM 10, lines 1-2, please delete the text: “wherein the non-				immunogenic polymer is PEG and”
	(d)	CLAIM 12, lines 1-2, please delete the text: “the non-immunogenic 				polymer is PEG and”
	(e)	CLAIMS 14-18, please CANCEL without prejudice or disclaimer.
	(f)	CLAIM 19, line 1, please delete the term “proteins” and replace 					with the text: “antibodies or antigen-binding portions 					thereof”
	(g)	CLAIM 21, please CANCEL without prejudice or disclaimer
	(h)	CLAIM 27, lines 1-2, please delete the text: “non-							immunogenic polymer is PEG and the polymer is a” and 				replace with the text “PEG is”.
		
REASONS FOR ALLOWANCE
10.	In consideration of Applicant’s amendatory changes and cancellations, claims 1-3, 5, 6, 10, 12, 13, 19, 20, 23, 26, 27 and 28-31 are allowable over the prior art, as newly renumbered claims 1-16.   The following is an examiners statement of reasons for allowance:


    PNG
    media_image1.png
    91
    179
    media_image1.png
    Greyscale
.
	The closest relevant art, Pastan et al in view of Little teach an immunoconjugate comprising a connector molecule attaching a targeting molecule linked to an effector molecule through a connector molecule (comprising one or more polyethylene glycol (PEG) molecules), wherein Little teaches a bispecific antigen-binding molecule comprising two different antibodies, however the art fails to teach the instantly recited bispecific conjugated monoclonal antibodies or antigen-binding molecule wherein T is lysine and each of L1 and L2 is independently a bifunctional linker wherein one of L1 and L2 comprises a linkage formed from azide and alkyne and the other comprises a linkage formed from maleimide and thiol, wherein at least one of L1 and L2 comprises (CH2)mO(CH2CH2O)n-, and wherein A1 and A2 are two different antibodies or antigen-binding portions thereof.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Correspondence 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Janet L. Coppins/
Patent Examiner, Art Unit 1628
April 6, 2021

/CRAIG D RICCI/Primary Examiner, Art Unit 1611